NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4525-15T3

FILIZ BERMEK,

        Plaintiff-Appellant,

v.

THE CITY OF PASSAIC, a body
politic, and RONALD VAN
RENSALIER,

     Defendants-Respondents.
__________________________________

              Argued March 13, 2018 – Decided July 25, 2018

              Before Judges Carroll, Mawla, and DeAlmeida.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Docket No.
              L-1450-14.

              Pauline M.K. Young argued the cause for
              appellant (McLaughlin & Nardi, LLC, attorneys;
              Pauline M.K. Young and Maurice W. McLaughlin,
              on the briefs).

              Peter P. Perla, Jr. argued the cause for
              respondents (Jasinski, PC, attorneys; Peter P.
              Perla, of counsel and on the brief; Erin L.
              Henderson, on the brief).

PER CURIAM
       Plaintiff Filiz Bermek appeals from a May 27, 2016 order

granting summary judgment to defendants on her claims under the

Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to

-14, and for punitive damages.                Plaintiff also appeals three

discovery-related orders.         We affirm.

                                         I.

       The following facts are taken from the record.                    Defendant

City of Passaic (the City) hired plaintiff as the City Engineer

on August 31, 2012.         She was interviewed for the position by

Ricardo Fernandez, the City's Business Administrator, who also

made the decision to hire plaintiff. Fernandez approved the salary

plaintiff requested during her interview, a raise after two and a

half   months   of   employment,    a     waiver     of    plaintiff's   monetary

contributions for health care benefits, and her request to revise

her job title so that she would enjoy civil service benefits.

       Plaintiff had    a short tenure with the City.                    Fernandez

terminated plaintiff on March 13, 2014, approximately eighteen

months after she was hired.          According to the City, plaintiff's

termination was based on a number of poor performance issues,

addressed in greater detail below.               Plaintiff alleges, however,

that the grounds on which she was terminated were a pretext to

mask   the   fact    that   the   City       fired   her   as   retaliation     for

whistleblower activity protected by CEPA.

                                         2                                 A-4525-15T3
     Plaintiff alleges several acts of whistleblowing.           The first

arose on June 26, 2013.      The prior day, Passaic City Councilman

Gary Schaer requested that a stop sign be erected on a street

corner in the City.     It was plaintiff's responsibility to review

and approve such requests.        Plaintiff determined that it would be

illegal to erect a stop sign at the location identified by Schaer,

and that a temporary stop sign already in place there was illegal

and had to be removed. The City complied with plaintiff's opinion,

removed the temporary sign, and did not erect a permanent sign.

     Plaintiff conveyed her decision on Schaer's request in an

email sent directly to Schaer and other members of the City

Council.    This violated the City's established chain of command.

Plaintiff, as the City Engineer, was the head of a City department.

The chain of command requires department heads to report to a

director.      In plaintiff's case, she was to report to defendant

Ronald   Van   Rensalier,   the   Director   of   Community   Development.

Directors report to Fernandez.

     On June 28, 2013, Van Rensalier sent plaintiff a Notice of

Disciplinary Action for Insubordination based on her failure "to

follow the proper chain of command by making a direct communication

to members of the City's governing body via email without the

expressed written consent, authorization or knowledge of [her]

superiors . . . ." The notice stated that plaintiff had previously

                                      3                            A-4525-15T3
and repeatedly been directed to follow the proper chain of command.

For example, plaintiff was advised to comply with the chain of

command on a number of occasions when she reported to Fernandez,

rather than to Van Rensalier, whom plaintiff considered to be an

equal, and not her supervisor.        In lieu of suspension, plaintiff

agreed to surrender one personal day and two vacation days.

     Plaintiff    also   alleges     that   she    engaged   in    protected

whistleblowing when she refused to sign architectural drawings

because she is not a licensed architect.          Despite this allegation,

at her deposition plaintiff could not identify any projects on

which she was asked to sign architectural drawings.               The record

contains no evidence of any such drawings being presented to

plaintiff for her signature.

     Plaintiff also alleges that she engaged in whistleblowing

activity when she refused to sign a number of certifications

relating to city litigation.       Executing such certifications, which

were required by the City's insurance carrier, was included in

plaintiff's job description.       Plaintiff's refusal was based on her

disagreement with the wording of the attestation clause in the

certifications.    The clause stated that plaintiff had personal

knowledge of the facts in the certifications, and that she was

subject to punishment if the statements were false.                Plaintiff

believed that the certifications did not accurately reflect the

                                     4                               A-4525-15T3
state of her knowledge, and she was uncomfortable with the mention

of punishment for false swearing.                She expressed her preference

for the language in the form certifications used by the City's

former insurance carrier.

     In a meeting secretly recorded by plaintiff in violation of

workplace    policy,      Christopher         Harriott,     the   City    Attorney,

explained to plaintiff that she would be subject to punishment if

she were to lie in any certification, regardless of the language

in the attestation clause.              He also assured plaintiff that he

would not ask her to sign a document that was not true.                     Despite

these assurances, plaintiff refused to sign the certifications.

Harriott informed plaintiff that she would not be compelled to

sign any certification with which she was uncomfortable, and that

another employee would sign the certifications.

     Finally, plaintiff alleges that she engaged in whistleblowing

activity when she complained to Fernandez that Van Rensalier

frequently       was   angry,   and    yelled    at   plaintiff.         During   her

deposition, plaintiff admitted that Van Rensalier's anger was not

related     to     plaintiff's        work,     or    any   protected      personal

characteristics, but appeared to be random.                   She also conceded

that Van Rensalier often yelled at other employees.

     Fernandez decided to terminate plaintiff on March 13, 2014.

Van Rensalier delivered the decision to plaintiff, who secretly

                                          5                                  A-4525-15T3
recorded   their   conversation,   another    violation   of   workplace

policy.    Van Rensalier repeatedly told plaintiff that she was

being terminated because her performance as City Engineer was not

satisfactory.

     A month later, on April 16, 2014, plaintiff filed a complaint

in the Law Division alleging eight causes of action arising from

her termination.      Pertinent to this appeal is plaintiff's claim

that defendants terminated her for whistleblowing activity in

violation of CEPA.1

     On April 24 2014, plaintiff served a document request and 160

interrogatories on defendants.         Nearly a year later, defendants

provided responses, including 540 pages of documents, and over

1000 emails.    Defendants also made documents in their possession

available for review and copying by plaintiff.       Her counsel never

reviewed or copied those documents.

     On April 29, 2015, plaintiff moved to compel more complete

answers to her discovery requests or, in the alternative, to

suppress defendants' answer without prejudice pursuant to Rule


1
  Plaintiff also alleged that defendants violated the Law Against
Discrimination, N.J.S.A. 10:5-1 to -49, by terminating her on the
basis of her gender, age, race, ethnicity, and/or religion. In
addition, she alleged that defendants violated public policy,
subjected her to a hostile work environment, denied her equal
protection, and violated her civil, procedural and substantive due
process rights, and free speech. Plaintiff does not appeal the
entry of summary judgment in favor of defendants on those claims.

                                   6                             A-4525-15T3
4:23-5(a)(1) for failure to make discovery.                 Defendants cross-

moved for a protective order.

      On July 20, 2015, after giving the parties an opportunity to

resolve    their    discovery      disputes,    the    trial      court    denied

plaintiff's motion, except to the extent that defendants were

ordered to supplement their response to a single interrogatory.

      Also on April 29, 2015, plaintiff served deposition notices

for   Harriott,     Schaer,   Fernandez,       and    Van   Rensalier.         The

depositions were scheduled for June 2015.              However, on June 16,

2015, defendants notified plaintiff that the witnesses were not

available on the agreed upon dates, and requested alternate dates

for August 2015.

      On September 1, 2015, defendants filed a notice of motion to

quash the deposition notice of Schaer, and for a protective order.

A   certification    signed   by    Schaer   supported      the   motion.        He

certified that he had no first-hand knowledge of the facts or

allegations in plaintiff's complaint, nor had he engaged in any

discussions with Fernandez or Van Rensalier about any disciplinary

matters involving plaintiff.        Schaer certified that he first heard

that plaintiff had been terminated after the termination had taken

place.    Defendants argued that Schaer's deposition would not lead

to the discovery of relevant or admissible evidence.



                                       7                                  A-4525-15T3
      On September 18, 2015, the court granted defendants' motion.

The   court    ordered,      however,   that    after    the   depositions      of

Fernandez, Harriott, and Van Rensalier, plaintiff could seek to

depose Schaer if the other depositions revealed facts that would

justify taking his deposition. Plaintiff never renewed her request

to depose Schaer.

      On October 3, 2015, defendants moved to extend the discovery

deadline and submitted a proposed discovery scheduling order.                   In

early   October      2015,   the   parties   agreed     that   all   outstanding

depositions would be taken on various dates in December 2015.                   On

November 5, 2015, the trial court granted the motion to extend the

discovery deadline, and entered an order setting a discovery end

date of February 5, 2016, and directing that any motions for

summary judgment be filed by that date.

      On November 25, 2015, defendants informed plaintiff that

several of the December 2015 deposition dates of defense witnesses

had to be rescheduled.        On December 2 and 15, 2015, plaintiff was

deposed.    On December 9, 2015, defendants sent plaintiff an email

proposing     four    possible     deposition   dates    for   Van   Rensalier.

Plaintiff did not respond, and did not offer other possible dates

to take the deposition.        Defendants also continued to make efforts

to schedule the deposition of Fernandez.



                                        8                                A-4525-15T3
       On December 10, 2015, plaintiff canceled the deposition of

Harriott.     She argued that the deposition could not take place

until the certifications on which plaintiff based her CEPA claims

were   produced.        Defendants   countered    that,   despite   repeated

requests, plaintiff could not identify the certifications on which

her claims were based.       The deposition was never rescheduled.

       On January 20, 2016, shortly before the discovery deadline,

plaintiff moved to extend the discovery period.             Defendants did

not oppose the motion.

       On February 10, 2016, the court denied plaintiff's motion,

noting "good cause not demonstrated why after 612 days of discovery

have elapsed so much discovery remains to be done . . . ."2

       On February 23, 2016, plaintiff filed a notice of motion for

reconsideration of the February 10, 2016 order.             The motion was

accompanied    by   a   certification     that   provided   greater    detail

regarding the parties' discovery efforts, but made no new legal

argument.

       On March 30, 2016, the trial court denied plaintiff's motion,

finding that she "had ample opportunity during the 612 days of




2
  Plaintiff filed a motion for leave to appeal to this court from
the February 10, 2016 order, as well as an application for
permission to file an emergent motion. We denied both.

                                      9                               A-4525-15T3
discovery on this Track III case to move to compel defendants to

provide the necessary discovery but inexplicably failed to do so."

       On February 5, 2016, defendants moved for summary judgment.

They argued that plaintiff failed to establish that she engaged

in     protected      whistleblowing     activity,       or    that   the   reasons

proffered for her termination were pretextual.                  Defendants argued

that plaintiff was terminated for numerous performance issues.

       For example, on June 20, 2013, plaintiff was summoned to Van

Rensalier's office to be reprimanded for holding a meeting without

Fernandez present, even though she had invited Fernandez to attend.

Plaintiff later approved a $99,000 change order on a project for

work    that    was   included    in   the    original     specification     costs.

Further,       plaintiff    was   investigated        by      the   Civil   Service

Commission, Division of Selection Services, for falsely stating

that she lived in Passaic to receive priority for civil service

positions with the City.               Plaintiff admitted this falsehood.

Plaintiff was also reprimanded repeatedly for failing to obey the

City's chain of command, and once for taking an unapproved early

departure from work without notifying her supervisor.

       On May 27, 2016, the trial court granted defendants' summary

judgment motion. The court concluded that plaintiff had not raised

a material issue of disputed fact regarding whether she engaged

in   whistleblowing        activities,       and   offered     only   self-serving

                                        10                                  A-4525-15T3
statements and speculation that she was terminated in retaliation

for protected activities.

       In support of its conclusion, the trial court noted that

during    her   deposition      plaintiff      could   not   identify     any

certification or architectural drawing she was asked to sign.

Although plaintiff argued that her refusal to sign documents

ultimately resulted in her termination, the court concluded that

plaintiff    produced    no    evidence   supporting     this   allegation.

Moreover, the court noted plaintiff's admission that her refusal

to sign documents did not stem from a perceived violation of any

law, rule, regulation, or matter of public policy, but was based

on her discomfort with the language in the certifications, and

because she was not authorized to sign architectural drawings.

       Moreover, the court found that plaintiff did not establish

that her report of Van Rensalier's behavior was whistleblowing,

given her concession that he shouted at many employees, and became

angry for reasons unrelated to her personal characteristics. Thus,

the court concluded, plaintiff produced no evidence that she

complained of a perceived violation of a law, rule, regulation,

or public policy. The court found plaintiff effectively complained

that   Van   Rensalier   did   not   comport    with   workplace   civility,

something not protected by CEPA.



                                     11                              A-4525-15T3
     Additionally, the court concluded that plaintiff produced no

evidence rebutting defendants' proffered legitimate reasons for

her termination.       The court described plaintiff's arguments as "a

bleak     attempt    to     dispute    her       numerous   performance   issues,

documented in the brief time she was employed by the City."

     Finally, the court held that plaintiff produced no evidence

supporting an award of punitive damages.                 Given that plaintiff had

not established a CEPA claim, the court concluded that she also

had not established that defendants acted with actual malice, or

with wanton and willful disregard of plaintiff's rights.                       This

appeal followed.

                                           II.

     We address first the three orders relating to discovery: (1)

the September 18, 2015 order quashing the deposition of Schaer;

(2) the February 10, 2016 order denying plaintiff's motion to

extend the discovery end date; and (3) the March 30, 2016 order

denying reconsideration of the February 10, 2016 order.

     We     "'normally      defer     to   a     trial   court's   disposition    of

discovery matters . . . unless the court has abused its discretion

. . . .'"       Connolly v. Burger King Corp., 306 N.J. Super. 344, 349

(App. Div. 1997) (quoting Payton v. N.J. Tpk. Auth., 148 N.J. 524,

559 (1997)).       Abuse of discretion occurs when a decision is "made

without     a    rational     explanation,         inexplicably    departed    from

                                           12                              A-4525-15T3
established policies, or rested on an impermissible basis."              Flagg

v. Essex Cty Prosecutor, 171 N.J. 561, 571 (2002) (quotations

omitted).       "Under this standard, 'an appellate court should not

substitute its own judgment for that of the trial court, unless

the trial court's ruling was so wide of the mark that a manifest

denial of justice resulted.'"         Hanisko v. Billy Casper Golf Mgmt.,

Inc., 437 N.J. Super. 349, 362 (App. Div. 2014) (quoting State v.

Brown, 170 N.J. 138, 147 (2001)).

1.    September 18, 2015 Order Quashing Schaer Deposition.

      It   is    a   "well-established       principle   that    requests    for

discovery are to be liberally construed and accorded the broadest

possible latitude to ensure that the ultimate outcome of litigation

will depend on the merits in light of the available facts."

Piniero v. N.J. Div. of State Police, 404 N.J. Super. 194, 204

(App. Div. 2008).       However, Rule 4:10-3 "allows a party from whom

discovery is sought to obtain relief from the court to limit that

discovery in appropriate situations."                Serrano v. Underground

Utils. Corp., 407 N.J. Super. 253, 267 (App. Div. 2009).              The rule

authorizes trial courts to "make any order that justice requires

to   protect     a   party   or   person    from   annoyance,   embarrassment,

oppression, or undue burden or expense . . . ."                 R. 4:10-3.     A

protective order specifically may direct, that "discovery may not

be had."       See R. 4:10-3(a).       "[T]o overcome the presumption in

                                       13                              A-4525-15T3
favor of discoverability, a party must show 'good cause' for

withholding relevant discovery . . . ."          Capital Health Sys. v.

Horizon Healthcare Servs., 230 N.J. 73, 80 (2017).

       Having carefully reviewed the motion record in light of the

applicable legal standards, we conclude that the trial court did

not abuse its discretion when granting defendants' motion to quash

Schaer's deposition.        Schaer, a member of the Passaic governing

body, submitted a certification in which he attested to a lack of

knowledge of any facts relating to plaintiff's claims.          Plaintiff

does not allege that Schaer was involved in her termination, or

that   he   had    decision-making   authority   with    respect   to   her

employment.       In fact, pursuant to N.J.S.A. 40:69A-43(c), with the

exception of appeals from the removal of a department head or

director, the City's governing body has no authority over routine

personnel      decisions,     including   hiring,       discipline,     and

termination.       Consistent with this statute, Schaer certified that

he had no involvement in plaintiff's termination, having been

informed of it, along with the other members of the governing

body, after it occurred.3        The record amply supports the trial



3
  Passaic operates under the Mayor-Council form of government
authorized by the Faulkner Act.     See N.J.S.A. 40:69A-32.    The
Mayor is responsible for the administrative and executive function
of the City, and the City Council is the legislative body with
specific enumerated authority. See N.J.S.A. 40:69A-36.

                                     14                            A-4525-15T3
court's conclusion that Schaer's deposition was unlikely to lead

to relevant or admissible evidence.

     Moreover, the trial court did not entirely preclude plaintiff

from taking Schaer's deposition.            The court, instead, ordered that

if the depositions of Harriott, Fernandez, and Van Rensalier

uncovered   facts   suggesting    that       Schaer's    deposition   would    be

appropriate, plaintiff could move to take Schaer's deposition.

Having not taken any depositions, plaintiff did not uncover a

factual basis for renewing her request to depose Schaer.

2.   February 10, 2016 Order Denying Extension
     of Discovery Deadline.

     Discovery   extensions      are    governed    by    Rule   4:24-1,   which

allows a party to request an extension by motion returnable before

the conclusion of the applicable discovery period.               Where no trial

date has been set, an extension may be granted on good cause shown.

Ibid.   "The term 'good cause shown' is flexible and its meaning

is not fixed and definite." Tholander v. Tholander, 34 N.J. Super.

150, 152 (Ch. Div. 1955) (citation omitted).

            In deciding whether good cause has been shown
            for an extension of discovery in the absence
            of a fixed arbitration or trial date, there
            are a number of factors which a trial court
            should consider. They include, but are not
            limited to, the following:

            (1) the movant's reasons for the requested
            extension of discovery;


                                       15                               A-4525-15T3
            (2) the    movant's       diligence   in    earlier
            pursuing discovery;

            (3) the type and nature of the case,
            including any unique factual issues which may
            give rise to discovery problems;

            (4) any prejudice which would inure to the
            individual movant if an extension is denied;

            (5) whether granting the application would be
            consistent with the goals and aims of "Best
            Practices";

            (6) the age of the case and whether an
            arbitration date or trial date has been
            established;

            (7) the type and extent of discovery that
            remains to be completed;

            (8) any prejudice which may inure to the non-
            moving party if an extension is granted; and

            (9) what motions have been heard and decided
            by the court to date.

            [Leitner v. Toms River Reg'l Schs., 392 N.J.
            Super. 80, 87-88 (App. Div. 2007).]

      Plaintiff's stated reason for seeking the discovery extension

was   her   inability   to   depose   the   witnesses   under   defendants'

control.     However, plaintiff waited a year after filing the

complaint to serve her deposition notices.              In addition, she

canceled one deposition, rejected numerous proposed deposition

dates because of the demands of her counsel's other cases, never

filed a motion to compel any depositions, and had already been

granted two discovery extensions. At the time of the trial court's

                                      16                            A-4525-15T3
decision, plaintiff already had 612 days to complete discovery on

a Track III case ordinarily given a discovery period of 450 days.

See R. 4:24-1(a).    Although plaintiff argues otherwise, the record

shows that the delay in taking depositions was not caused solely

by defendants.   Plaintiff was insufficiently diligent in pursuing

discovery.   In light of these facts, the trial court's denial of

plaintiff's motion to extend the discovery period for a third time

was not a mistaken exercise of its discretion.

3.   March 30, 2016 Order Denying Reconsideration
     of the February 10, 2016 Order.

     The February 10, 2016 order denying plaintiff's motion to

extend the discovery deadline is interlocutory.      As the Supreme

Court explained, "[b]y definition, an order that 'does not finally

determine a cause of action but only decides some intervening

matter pertaining to the cause[,] and which requires further steps

. . . to enable the court to adjudicate the cause on the merits[,]'

is interlocutory."     Moon v. Warren Haven Nursing Home, 182 N.J.

507, 512 (2005) (quoting Black’s Law Dictionary 815 (6th ed. 1990));

see also Wein v. Morris, 194 N.J. 364 (2008).

     A trial court "has the inherent power, to be exercised in its

sound discretion, to review, revise, reconsider and modify its

interlocutory orders at any time prior to the entry of final

judgment."   Johnson v. Cyklop Strapping Corp., 220 N.J. Super.


                                 17                          A-4525-15T3
250, 257 (App. Div. 1987).            As Judge Pressler explained, "the

strict    and   exacting   standards    of   R.     4:50”    do   “not    apply    to

interlocutory orders entered prior to final disposition."                     Ibid.

Nor do the limitations of R. 4:49-2 apply to requests for relief

from interlocutory orders.         Sullivan v. Coverings & Installation,

Inc., 403 N.J. Super. 86, 96-97 (App. Div. 2008).                    See also Del

Vecchio v. Hemberger, 388 N.J. Super. 179, 188-89 (App. Div. 2006);

Cummings v. Bahr, 295 N.J. Super. 374 (App. Div. 1996); D'Atria

v. D'Atria, 242 N.J. Super. 392 (Ch. Div. 1990).                   We review the

denial of a motion for reconsideration of an interlocutory order

for an abuse of discretion.         Johnson, 220 N.J. Super. at 263-64.

     Plaintiff's motion for reconsideration was essentially a

reiteration     of   her   original    motion      to   extend    the    discovery

deadline.       Although the moving papers set forth the parties'

discovery efforts in greater detail, plaintiff presented no new

legal     argument     and    offered        no     new      facts       warranting

reconsideration.      The trial court did not abuse its discretion in

denying the motion.

                                      III.

     We    review    the   trial   court's        decision    granting      summary

judgment de novo, using "the same standard that governs trial

courts in reviewing summary judgment orders."                Prudential Prop. &

Cas. Ins. Co. v. Boylan, 307 N.J. Super. 162, 167 (App. Div. 1998).

                                      18                                    A-4525-15T3
Rule 4:46-2 provides that a court should grant summary judgment

when "the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment or order as a

matter of law."     "Thus, the movant must show that there does not

exist a 'genuine issue' as to a material fact and not simply one

'of an insubstantial nature'; a non-movant will be unsuccessful

'merely by pointing to any fact in dispute.'"              Prudential, 307

N.J. Super. at 167.

     Self-serving assertions that are unsupported by evidence are

insufficient to create a genuine issue of material fact.              Miller

v. Bank of Am. Home Loan Servicing, L.P., 439 N.J. Super. 540, 551

(App.   Div.   2015).      "Competent    opposition   requires    'competent

evidential     material'   beyond   mere   'speculation'    and   'fanciful

arguments.'"     Hoffman v. Asseenontv.Com, Inc., 404 N.J. Super.

415, 426 (App. Div. 2009) (citations omitted).              We review the

record "based on our consideration of the evidence in the light

most favorable to the parties opposing summary judgment."              Brill

v. Guardian Life Ins. Co., 142 N.J. 520, 523-24 (1995).

     In pertinent part, CEPA provides:

           [a]n employer shall not take any retaliatory
           action against an employee because the
           employee does any of the following:

                                    19                               A-4525-15T3
              . . . .

         c.   Objects to, or refuses to participate in
         any activity, policy or practice which the
         employee reasonably believes:

         (1) is in violation of a law, or a rule or
         regulation promulgated pursuant to law,
         including any violation involving deception
         of, or misrepresentation to, any shareholder,
         investor,    client,    patient,    customer,
         employee,   former   employee,   retiree   or
         pensioner of the employer of any governmental
         entity . . . .; or

         (2) is fraudulent or criminal, including any
         activity, policy or practice of deception or
         misrepresentation    which    the    employee
         reasonably    believes   may    defraud   any
         shareholder,   investor,   client,   patient,
         customer, employee, former employee, retiree
         or   pensioner   of  the   employer   or  any
         governmental entity . . . .

         [N.J.S.A. 34:19-3(c)(1) to (2).]

Prohibited retaliatory action includes suspending or terminating

an employee from his or her employment.     N.J.S.A. 34:19-2(e);

Donelson v. DuPont Chambers Works, 412 N.J. Super. 17, 29 (App.

Div. 2010), rev'd on other grounds, 206 N.J. 243 (2011).

    To establish a CEPA violation, a plaintiff must demonstrate

that:

         (1) he or she reasonably believed that his
         or her employer's conduct was violating either
         a law, rule, or regulation promulgated
         pursuant to law, or a clear mandate of public
         policy;


                              20                           A-4525-15T3
            (2) he or she performed a "whistle-blowing"
            activity described in [N.J.S.A.] 34:19-3(c);

            (3) an adverse employment action was taken
            against him or her; and

            (4) a causal connection exists between the
            whistle-blowing activity and the adverse
            employment action.

            [Lippman v. Ethicon, Inc., 222 N.J. 362, 380
            (2015) (citations omitted).]

      A plaintiff who brings a CEPA claim is not required to show

that his or her employer's conduct was actually fraudulent or

illegal.     See Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003).

Rather, "the plaintiff simply must show that he or she 'reasonably

believes that to be the case.'"              Ibid. (quoting Estate of Roach

v.   TRW,   Inc.,   164   N.J.   598,    613    (2000)   (internal   quotation

omitted)). However, "as a threshold matter" the court "must 'first

find and enunciate the specific terms of a statute or regulation,

or the clear expression of public policy, which would be violated

if the facts as alleged are true.'"               Dzwonar, 177 N.J. at 463

(quoting Fineman v. N.J. Dep't of Human Servs., 272 N.J. Super.

606, 620 (App. Div. 1994)). A mere disagreement with an employer's

practice, policy, or activity is insufficient to defeat summary

judgment.    Young v. Schering Corp., 275 N.J. Super. 221, 236-37

(App. Div. 1995).




                                        21                             A-4525-15T3
     If a plaintiff establishes the statutory elements, the burden

shifts     back    to   the     defendant      to    "advance     a     legitimate,

nondiscriminatory       reason     for   the   adverse"      employment     action.

Klein v. Univ. of Med. & Dentistry of N.J., 377 N.J. Super. 28,

38 (App. Div. 2005).             "If such reasons are proffered, [the]

plaintiff must then raise a genuine issue of material fact that

the employer's proffered explanation is pretextual."                    Id. at 39.

     After reviewing the motion record, in light of applicable

legal standards, we conclude that the trial court's order granting

summary judgment to defendants was sound.

     Plaintiff failed to raise a genuine issue of material fact

with respect to whether she engaged in any protected whistleblowing

activity.     She identified no law, rule, regulation, or public

policy she believed was violated by defendants. Although plaintiff

alleged that she was asked to sign drawings and certifications

that she was uncomfortable signing, she did not explain why she

believed that her employer's requests violated any law, rule,

regulation, or public policy.

     In    addition,      the    trial   court      correctly    concluded       that

plaintiff's complaint that Van Rensalier acted angry and yelled

at her did not amount to whistleblowing under CEPA.                       Plaintiff

conceded    that    Van     Rensalier's       actions   were     not    caused     by

plaintiff's       gender,       race,    religion,      or      other     protected

                                         22                                 A-4525-15T3
characteristic.       She acknowledged that Van Rensalier was often

angry for unidentified reasons, and that he shouted at many

employees    in   addition      to       plaintiff.         In    effect,      plaintiff

complained about Van Rensalier's unprofessional behavior, not

about a violation of a law, rule, regulation, or public policy.

       Moreover, even if plaintiff can be viewed as having engaged

in whistleblowing, defendants produced significant evidence that

plaintiff's termination was based on a history of poor performance,

and   insubordination.          The      record    demonstrates         that   plaintiff

bristled at the City's chain of command.                         She considered Van

Rensalier, her immediate supervisor, to be an equal, and frequently

reported directly to Fernandez, circumventing proper supervision.

In    addition,   plaintiff      directly         emailed    the    members      of    the

governing body after Schaer's stop sign inquiry, another violation

of the chain of command.                 Defendants also produced proof that

plaintiff   had   a     least    one      unexplained       and    unapproved      early

departure from work, and made a costly error with a work order.

Plaintiff   did   not    raise       a    genuine    dispute       of   material      fact

contesting the validity of defendants' proffered reasons for her

termination.

       In light of our decision affirming the order granting summary

judgment to defendants, we conclude that plaintiff's argument with



                                           23                                    A-4525-15T3
respect to punitive damages is without sufficient merit to warrant

discussion in a written opinion.    R. 2:11-3(e)(2).

     Affirmed.




                               24                          A-4525-15T3